Citation Nr: 1719264	
Decision Date: 05/18/17    Archive Date: 06/06/17

DOCKET NO.  11-29 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971. He served in Vietnam and received the Combat Infantryman Badge, Purple Heart Medal, and the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

The Veteran presented testimony at a hearing before the undersigned in October 2012. A transcript of the hearing is associated with the claims folder.

In April 2014, the Board granted service connection for bilateral hearing loss and tinnitus. This grant constitutes a full grant of the benefit sought in regard to those issues.  The Board also remanded the issue of entitlement to service connection for ischemic heart diseases.


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in this appeal, the Board received notification that a withdrawal of the appeal, as to the issue of entitlement to service connection for ischemic heart disease, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal of the issue of entitlement to service connection for ischemic heart disease have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal. Id.  

In a January 2017 statement, prior to the promulgation of a final Board decision in this appeal, the Veteran's representative wrote that the Veteran wished to withdraw the appeal with respect to the issue of entitlement to service connection for ischemic heart disease. As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal, as to the issue of entitlement to service connection for ischemic heart disease, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs